DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claims 8-14 remain pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
In particular, claim 8 has been amended now to recite:
“determine classifications of medical information of the patient that should be recorded in the memory as the second medical information based on the association stored in the memory and the text strings extracted from the first medical information”. It’s unclear how the system determines the medical information should be classified as a second medical information and storing the information as a second medical information, since it’s not described in the current specification. The difference or the classifications of the first and second medical information is not described in the specification, thus it’s not clear how it’s determined that medical information should be stored as first or second medical information. 
The added material which is not supported by the original disclosure is as follows: The newly added recitation of “a memory that records second medical information associated with classification thereof, and association of a text string and the classification…determine classifications of medical information of the patient that should be recorded in the memory as the second medical information based on the association stored in the memory and the text strings extracted from the first medical information” and “make a list of any of the determined classification for which no second medical information is recorded in the memory based on a result of the search” within claim 8 appears to constitute new matter. In particular, Applicant does not point to, nor was the Examiner able to find, any support for “a memory that records second medical information associated with classification… determine classifications of medical information of the patient that should be recorded in the memory as the second medical information and make a list of any of the determined classification for which no second medical information is recorded in the memory based on a result of the search” features within the specification as originally filed. As such, Applicant is respectfully requested to clarify the above 
Applicant is required to cancel the new matter in the reply to this Office action.
Claims 9-14 incorporate the deficiencies of independent claim 8, through dependency, and are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 8-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable by John (US Patent No. 8,312,057 B2).
Claim 8 has been amended now to recite a medical system, comprising: 
second medical information associated with classification thereof, and association of a text string and the classification (John teaches “extract and/or record information related to a patient encounter to a patient medical report, record and/or history….” in col. 2, line 58 to col. 3, line 12 and “When any of the appended claims are read to cover a purely software and/or firmware implementation, at least one of the data store 202, the identifier 204, the converter 206, the analyzer 208, the module 210, the processor 212 and/or, more generally, the example data capture module 128 of FIG. 2 are hereby expressly defined to include a tangible medium such as a memory, DVD, CD, etc., storing the Software and/or firmware.” in col. 6, lines 27-34, “The module 210 determines a classification of the extracted data based on the data field that the keywords, phrases, abbreviations and/or instructions are associated with, the identity of the source and the assigned values.” In col. 8, lines 27-45); and 
processing circuitry (John; col. 6, lines 5-38) configured to: 
extract text strings from a first medical information of a patient (John; col. 7, line 60 to col. 8, line 26); 
determine classifications of medical information of the patient that should be recorded in the memory as the second medical information based on the association stored in the memory and the text strings extracted from the first medical information (John; col. 5, lines 15-44); 
search the memory to determine whether medical information of each of the determined classification has been recorded in the memory as the second medical information (John; col. 5, lines 15-44); and 
make a list of any of the determined classification for which no second medical information is recorded in the memory based on a result of the search (John teaches “The display module 320 displays the text string, the identified keywords, phrases, abbreviations and/or instructions to, for example, a healthcare practitioner using one of the work stations 116…” in col. 10, lines 35-56 and “FIG. 5 depicts an example user interface 500 that includes, among other things, a display area 502 for displaying a text string 504 and a plurality of data fields. In this example, the data fields correspond to a status of existing problems 506, existing medications 508, existing allergies 510, new problems 512, new medications 514, new allergies 516 and a transcript 518. However, other example user interfaces may be implemented having any other number of data fields (e.g., 1, 2, 3, 4, etc.) that correspond to any other topic.” In col. 12, lines 21-29); and
a display that displays the list (John teaches “The display module 320 displays the text string, the identified keywords, phrases, abbreviations and/or instructions to, for example, a healthcare practitioner using one of the work stations 116…” in col. 10, lines 35-56 and “FIG. 5 depicts an example user interface 500 that includes, among other things, a display area 502 for displaying a text string 504 and a plurality of data fields. In this example, the data fields correspond to a status of existing problems 506, existing medications 508, existing allergies 510, new problems 512, new medications 514, new allergies 516 and a transcript 518. However, other example user interfaces may be implemented having any other number of data fields (e.g., 1, 2, 3, 4, etc.) that correspond to any other topic.” In col. 12, lines 21-29).

Claim 9 has been amended now to recite the medical system according to Claim 8, the processing circuitry is configured to associate each of the text strings comprised in the first medical information and a predetermined location in which the classification of the second medical information related to the text string is recorded by the memory (John; abstract).

Claim 10 has been amended now to recite the medical system according to Claim 9, wherein, as a result of the searching, when medical information of a part or all classifications associated with a situation section is not recorded in the memory as the second medical information, the part or all classifications of  (John; col. 8, lines 27-45).

Claim 11 has been amended now to recite the medical system according to Claim 8, wherein the memory records medical information prepared outside of the system as the second medical information by associating information of an information source to determine whether or not the medical information is from outside, information source identification information to differentiate the information source, and preparation source identification information to identify with a preparation source (John teaches “The pharmacy system 110 interfaces with a number of other systems within the medical information system 100 to receive prescription orders and to generate medical bills associated with the dispensed medication such, for example, the electronic medical records system 104 and an insurance system (not shown).” col. 4, lines 1-15).

Claim 12 has been amended now to recite the medical system according to Claim 9, wherein the memory records medical information prepared outside of the system as the second medical information by associating information of an information source to determine whether or not the medical information is from outside, information source identification information to differentiate the information source, and preparation source identification information to identify with a preparation source (John; col. 4, lines 1-15).

Claim 13 has been amended now to recite the medical system according to Claim 10, wherein the memory records medical information prepared outside of the system as the second medical information by associating information of an information source to determine whether or not the medical information is from outside, information source identification information to differentiate the information Preliminary Amendment filed concurrently source, and preparation source identification information to identify with a preparation source (John; col. 4, lines 1-15).

Claim 14 has been amended now to recite the medical system according to claim 8, wherein the display displays the classification of the medical information that is not recorded in the memory as the second medical information as the result of the search (John teaches “The display module 320 displays the text string, the identified keywords, phrases, abbreviations and/or instructions to, for example, a healthcare practitioner using one of the work stations 116…” in col. 10, lines 35-56, col. 12, lines 21-29 and fig. 5-Examiner considers the new data as the second information that is not recorded in the memory).

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
In response to Applicant’s argument about John does not teach “determine classifications of medical information that should be recorded in a memory as a second medical information based on the association stored in the memory”; Examiner submits that John teaches “FIG. 5 depicts an example user interface 500 that includes, among other things, a display area 502 for displaying a text string 504 and a plurality of data fields. In this example, the data fields correspond to a status of existing problems 506, existing medications 508, existing allergies 510, new problems 512, new medications 514, new allergies 516 and a transcript 518….The transcript 518 displays the text string 504,… the text string has  a first interval 520, a second interval 522 and a third interval 524 that is associated with either the healthcare practitioner's voice or the patient's voice. In some examples, the interval(s) associated with the healthcare practitioner's voice may be in a first color (e.g., black) and the interval(s) associated with the patient's voice may be in a second color (e.g., red).” In col. 12, lines 17-49 and in figure 5. Examiner considers the first and second intervals correspond to the first and second medical information.
In response to Applicant’s argument about John does not teach “making a list of any of the classifications for which no second medical information is recorded in the memory and then further displaying that list”; Examiner submits that John teaches “FIG. 5 depicts an example user interface 500 that includes, among other things, a display area 502 for displaying a text string 504 and a plurality of data fields. In this example, the data fields correspond to a status of existing problems 506, existing medications 508, existing allergies 510, new problems 512, new medications 514, new allergies 516 and a transcript 518….The transcript 518 displays the text string 504,… the text string has been divided into a first interval 520, a second interval 522 and a third interval 524 that is associated with either the healthcare practitioner's voice or the patient's voice. In some examples, the interval(s) associated with the healthcare practitioner's voice may be in a first color (e.g., black) and the interval(s) associated with the patient's voice may be in a second color (e.g., red).” In col. 12, lines 17-49 and in figure 5. Examiner considers the listed transcripts correspond to the first and second medical information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626